DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-23 are pending. Claims 4-7, 9, 10, 12-23 stand amended.

Claim Objections
Claims 11-23 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 11-20 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, the instant claim requires that the prism is symmetric about a YZ plane, but does not specify where the plane is defined such that symmetry may be determined. For purposes of examination, it is presumed that the waveguide is symmetric when reflected about a YZ plane positioned at either end of the prism, i.e. sagitally as would normally be exhibited by a pair of eyeglass lenses.
Regarding claim 9, the instant claim requires the prism be decentered with respect to axes but does not specify the location thereof such that decentration can be determined. For purposes of examination, decentration is determined with respect to the optical elements and path light takes therethrough.
Regarding claim 10, the instant claim specifies a polynomial formula for the summing index j which is specified to increment from 2 to 66. The structurally limiting effect on the freeform surface is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 20120162549 A1).
Regarding Claim 1, Gao discloses a freeform waveguide prism (abstract) for imaging a light field disposed at a selected point (abstract), comprising: 
a first freeform optical surface (the outer physical surface 525 of the waveguide prism 500 is a continuous smooth surface described by a set of freeform surface parameters, para. 91; fig. 5) disposed to receive light from the light field (image display unit 505 emits light that enters the prism at a first surface, claim 34; fig. 5) and refract the received light into the body of the prism (light rays emitted from the image display unit are injected into the waveguide prism via the first refractive surface of the prism, para. 7; fig. 5); 
a second freeform optical surface (a mirror coating can be applied on the upper surface segment 525a, para. 91; the inner physical surface of the waveguide is segmented into two separate freeform surfaces with distinct parameters, claim 16; fig. 5) disposed to receive the refracted light from the first freeform optical surface (fig. 5) and reflect the light into the body of the prism (reflective surface 515a, para. 91; fig. 5 shows light reflecting into the prism body) to provide an intermediate image of the light field at a selected location within the body of the prism (fig. 5 shows light forming an intermediate image within the body); 
a third freeform (inner physical surface 515 of the waveguide prism 500 is broken into two surface segments 515a, 515b, each of which is a smooth surface described by a different set of freeform surface parameters, para. 91) optical surface (surface 515b, para. 91) disposed to receive the light from the intermediate image (fig. 5) and total internally reflect the light into the body of the prism (the reflections R2, R3, R4 satisfy the TIR condition, para. 91; fig. 5); and 
a fourth freeform optical surface (the inner physical surface of the waveguide is segmented into two separate freeform surfaces with distinct parameters, claim 16; fig. 5 shows reflection RS from surface 525) disposed to receive the reflected light from the third freeform optical surface (fig. 5) and reflect the light back to the third freeform surface (fig. 5) at an angle that allows the light to exit the fig. 5 shows light reflecting from surface 525 back through the lower portion of the inner refractive surface [third surface]), the first through fourth freeform optical surfaces cooperating so that the light exiting the prism through the third freeform surface (fig. 5 shows light exiting R4 of surface 515b) produces an image of the light field at a selected location external to the prism (fig. 5 shows a virtual image 550; see also claim 34).
Regarding claim 3, Gao teaches the freeform waveguide prism according to claim 1, and further discloses wherein the second freeform optical surface is mirrored to reflect the light into the body of the prism (¶91).
Regarding claim 4, Gao teaches the freeform waveguide prism according to claim 1, and further discloses wherein the third freeform optical surface (inner physical surface 515 of the waveguide prism 500 is broken into two surface segments 515a, 515b, each of which is a smooth surface described by a different set of freeform surface parameters, ¶91) is configured to total internally reflect the light from the second freeform optical surface into the body of the prism (the reflections R2, R3, R4 satisfy the TIR condition, ¶91, Fig. 5).
Regarding claim 5, Gao teaches the freeform waveguide prism according to claim 1, and further rdiscloses wherein the fourth freeform optical surface is mirrored (¶91, coated to improve reflection i.e. mirrored).
Regarding claim 6, Gao teaches the freeform waveguide prism according to claim 1, and further discloses wherein the fourth freeform optical surface includes a beamsplitting coating (¶91, semi-transparent coating to improve reflection efficiency, i.e. beam splitting).
Regarding claim 7, Gao teaches the freeform waveguide prism according to claim 1, wherein for an orthogonal X-Y-Z coordinate system, the Z-axis is along the viewing direction, the Y-axis is parallel to the horizontal direction aligned with interpupilary direction of a user, and the X-axis is in the vertical Figs. 1-3, defining the relationship of the waveguide prism to the head accordingly).
Regarding claim 8, Gao teaches the freeform waveguide prism according to claim 7, and as best understoof discloses wherein the freeform waveguide prism is symmetric about the horizontal (Y-Z) plane (e.g. when reflected about the YZ plane).
Regarding claim 9, Gao teaches the freeform waveguide prism according to claim 7, and, as best understood, further discloses wherein the first through fourth freeform optical surfaces are decentered along the horizontal Y-axis and rotated about the vertical X-axis (Fig. 5, surfaces being freeform and off axis relative to the upstream optics implying decentration of the optical path and thereby the coordinate system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claim 1 above, and further in view of Cheng (US 20160085075 A1).
Regarding claim 2, Gao teaches the freeform waveguide prism according to claim 1, and further discloses wherein the second freeform optical surface is configured to totally reflect the light into the body of the prism (Fig. 5).
Gao does not explicitly show total internal reflection in the absence of a mirror coating.
Cheng is in the field of freeform waveguide prisms (abstract) and teaches the second (fig. 1 shows surface 1’; [location of surface 1’ is analogous to segment 525a of Gao fig. 5 as surface 1' provides the first internal reflection)) freeform (wedge-shaped free-form prism-lens 110, para. 27) optical surface (first surface, i.e. 1 and 1' of the prism-lens 110, para. 29; fig. 1) is configured to total internally reflect the light (the first surface 1, 1' of the prism-lens 110 is required to satisfy the condition of total internal reftection for rays reflected by this surface F, para. 29). 
Cheng in the second surface of the prism of Gao. The motivation would have been to allow a reflection characteristic, as desired, such as for purposes of efficiency or convenience; or, further, to allow a desired propagation characteristic and, thereafter, better control the signal propagation through the system; or, further, to provide additional optical benefits to the user's end experience by.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao as applied to claim 1 above, and further in view of Fang1.
Regarding claim 10, Gao teaches the freeform waveguide prism according to claim 1, Gao explicitly discloses that the surfaces are freeform, but is silent about their mathematical representation, i.e. but does not explicitly show wherein the shape of any one of the first through fourth freeform optical surfaces is given by 

    PNG
    media_image1.png
    61
    452
    media_image1.png
    Greyscale

where z is the sag of the free-form surface measured along the z-axis of a local x, y, z coordinate system, c is the vertex curvature (CUY), r is the radial distance, k is the conic constant, and C is the coefficient for xmyn.
Fang teaches that aspheric optical surfaces have traditionally been described starting from a conic expression, for example:

    PNG
    media_image2.png
    78
    621
    media_image2.png
    Greyscale

Fang teaches a wide variety of design polynomial bases to be used for the sag offset summation term (p. 828, C. 1). Noting the Euclidean norm that r^2 = x^2 + y^2, Fang thus discloses the claimed sag equation z.  
In view of the disclosure of Gao and Fang it is highly probable that the freeform surfaces of Gao are amenable to representation by the prior art mathematics of Fang. Absent any criticality of the chosen polynomial, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the mathematics of Fang to represent the surfaces of Gao for the purpose of simulating the optical performance using industry standard software.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1F.Z. Fang, X.D. Zhang, A. Weckenmann, G.X. Zhang, C. Evans, Manufacturing and measurement of freeform optics,
        CIRP Annals, Volume 62, Issue 2, 2013, Pages 823-846, ISSN 0007-8506, https://doi.org/10.1016/j.cirp.2013.05.003.
        (https://www.sciencedirect.com/science/article/pii/S0007850613001935)